Per Curiam.
It was decided on the motion for summary judgment in this case (258 App. Div. 715) and by the decision of the majority of this court, reversing a judgment entered on a verdict in favor of the plaintiff (259 App. Div. 605), that there were questions of fact to be tried. We find no such substantial difference in the case here presented as would justify a departure from the law of the case as established by these decisions.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Present —■ Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.